Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J., and a jury), entered January 31, 2008, in an action arising out of a motor vehicle accident, inter alia, awarding plaintiff prestructured damages in the principal amounts of $190,000 for past pain and suffering and $325,000 for future pain and suffering over 20 years, plus interest, costs and disbursements, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about October 10, 2007, which denied defendant-appellant’s post-trial motion to set aside the verdict on the issue of serious injury, or, in the alternative, to set aside the damages awards as excessive, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
A fair interpretation of the evidence supports the jury’s find*393ing that plaintiff sustained a permanent consequential limitation of use of her right knee (Insurance Law § 5102 [d]; see McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]). The damages awarded do not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; cf. Schultz v Turner Constr. Co., 278 AD2d 76 [2000]; Garcia v Queens Surface Corp., 271 AD2d 277 [2000]; Cruz v Manhattan & Bronx Surface Tr. Operating Auth., 259 AD2d 432 [1999]). Concur—Saxe, J.P., Catterson, McGuire, Acosta and DeGrasse, JJ.